OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 16, 1959 under the name of Winthrop D. Thies. In this proceeding the respondent moves for an order *421disaffirming the report of the referee and for reinstatement to the Bar. Petitioner cross-moves to confirm the referee’s report and to deny the respondent’s application to be reinstated.
The referee found that the respondent had been convicted of the Federal" felony of assaulting a Federal officer in violation of section 111 of title 18 of the United States Code, such Federal felony constituting a misdemeanor under the laws of New York State (Penal Law, §205.30). Further, the referee found that the respondent, in partnership with a convicted and imprisoned client, engaged in an attempted fraudulent scheme to sell for $50,000 seemingly valid but actually worthless securities with a face value of $1,000,000, knowing them to be spurious.
We are in agreement with the referee’s report. Respondent is guilty of the misconduct alleged. Respondent’s motion to disaffirm the referee’s report and for reinstatement to the Bar is denied and petitioner’s cross motion to confirm the report of the referee is granted.
In determining an appropriate measure of discipline to be imposed we are mindful that respondent has remained suspended from the practice of law since March 13, 1978. Under all the circumstances, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for a period of five years, nunc pro tunc, as of March 13, 1978, and until the further order of this court.
Mollen, P.J., Damiani, Titone, Lazer and Bracken, JJ., concur.